ORDER

The Nautilus Group, Inc. (“Nautilus”) moves for leave to file a reply to ICON Health and Fitness, Inc.’s (“ICON”) opposition to its combined petition for panel rehearing and rehearing en banc.1
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is denied.

. N.B. ICON has not yet responded to this motion. Nautilus is reminded that it must address in all motions its compliance with Fed. Cir. Rule 27(a)(5), which requires that the movant consult with the other parties and state whether any party will object and/or file a response. Nautilus does not appear to have complied with this rule, and the court therefore is unaware of opposing counsel’s position regarding the requested relief.